Case 3:18-cv-00156-NJR Document 145 Filed 06/14/19 Page 1 of 13 Page ID #1244




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
                              EAST ST. LOUIS DIVISION

JANIAH MONROE, MARILYN MELENDEZ,                   )
LYDIA HELENA VISION,                               )
SORA KUYKENDALL, and SASHA REED,                   )
                                                   )
               Plaintiffs,                         )
                                                   )
       - vs-                                       )           No. 18-156-NJR-MAB
                                                   )
MELVIN HINTON, ROB JEFFREYS,                       )
and STEVE MEEKS,                                   )
                                                   )
               Defendants.                         )

                  DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION
                          FOR CLASS CERTIFICATION

       The Defendants, MELVIN HINTON, ROB JEFFREYS, and STEVE MEEKS, by and

through their attorney, Kwame Raoul, Attorney General for the State of Illinois, provide the

following response in opposition to Plaintiffs’ motion for class certification [d/e 124]:

                                            Introduction

       Plaintiffs are inmates in the custody of the Illinois Department of Corrections. The

named Plaintiffs are transgender women, who seek to represent “all prisoners in the custody of

IDOC who have requested from IDOC evaluation [or] treatment for gender dysphoria.” [d/e

124, p. 38, emphasis added in italics].

       The Plaintiffs have moved to certify a class that would be defined as quoted above. [d/e

124]. Plaintiffs’ motion for class certification should be denied. Plaintiffs’ motion is long, but

fails to meet the prerequisites set forth in Federal Rule of Civil Procedure 23. Plaintiffs seek

only equitable relief in this action. In their complaint, Plaintiffs requested injunctive relief to

enjoin Defendants “from subjecting Plaintiffs and the Plaintiff Class to the illegal and



                                                   1
Case 3:18-cv-00156-NJR Document 145 Filed 06/14/19 Page 2 of 13 Page ID #1245




unconstitutional conditions, acts, omissions, policies, and practices” set forth in the complaint.

[d/e 1, p. 37, ¶ c.]. Plaintiffs also requested relief in the form of “a plan to eliminate the

substantial risk of serious harm” that Plaintiffs and putative class members suffer. [d/e 1, p. 37, ¶

d.]. They have also sought a preliminary injunction, which also seeks broad relief as discussed

in separate filings. [d/e 123 & 143]. But, no injunction entered against IDOC may be entered in

a fair manner to bind all inmates who would be part of the proposed class. There is significant

overlap between the motion at hand and Plaintiffs’ motion for preliminary injunction. [Compare

d/e 123 with d/e 124]. Defendants will not restate the facts presented in their response to

Plaintiffs’ motion for preliminary injunction, but will incorporate those facts for general

background [see d/e 143, pp. 3-7], and will provide specific citations where appropriate.

        For the reasons argued below, Plaintiffs’ motion for class certification should be denied.

                                              Argument

        A class action is an exception to the usual rule that only a named party can have his or

her claims adjudicated. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 348-49 (2011), quoting

Califano v. Yamasaki, 442 U.S. 682, 700-701 (1979). A party seeking to certify a class action

must meet all of the necessary elements of Rule 23. Fed. R. Civ. P. 23. First, the movant must

show the putative class satisfies the four prerequisites of Rule 23(a). Oshana v. Coca–Cola Co.,

472 F.3d 506, 513 (7th Cir. 2006); Rosario v. Livaditis, 963 F.2d 1013, 1017 (7th Cir. 1992).

Then, the action must qualify under at least one of the three subsections of Rule 23(b). Fed. R.

Civ. P. 23(b); Rosario, 963 F.2d at 1017.

        A party seeking class certification bears the burden of proving by a preponderance of the

evidence that each of these requirements under Rule 23 has been met. Gen. Tel. Co. of the Sw. v.

Falcon, 457 U.S. 147, 162 (1982); Bell v. PNC Bank, Nat’l Ass’n, 800 F.3d 360, 373 (7th Cir.



                                                   2
Case 3:18-cv-00156-NJR Document 145 Filed 06/14/19 Page 3 of 13 Page ID #1246




2015). “Before deciding whether to allow a case to proceed as a class action, therefore, a judge

should make whatever factual and legal inquiries are necessary under Rule 23.” Szabo v.

Bridgeport Mach., Inc., 249 F.3d 672, 676 (7th Cir. 2001).

  I.    Plaintiffs fail to meet the prerequisites listed in Rule 23(a).

        Rule 23(a) lists four prerequisites that must be met: (1) numerosity, (2) commonality, (3)

typicality, and (4) adequacy of representation. Fed. R. Civ. P. 23(a). Plaintiffs cannot meet all of

these prerequisites. As argued below, Plaintiffs will be unable to establish that there is sufficient

commonality, because any assessment of the facts or liability will necessarily involve

individualized review. Plaintiffs do not meet their burden with respect to the numerosity prong.

Plaintiffs also fail to establish that their claims are typical of that of the proposed class. Finally,

Plaintiffs cannot establish that they are adequate representatives for the proposed class.

        A. The class claims fail the commonality analysis because there is no single answer
           that will resolve a central issue to all class members’ claims.

        Plaintiffs cannot meet the crucial commonality prong. To assess whether the class is

sufficiently cohesive to satisfy the commonality prong under Rule 23(a)(2), a court must conduct

a ‘rigorous analysis’ to determine whether the evidence and law support plaintiffs’ theory. Wal-

Mart Stores, Inc., 564 U.S. at 349, n. 5. The commonality analysis will often overlap with

plaintiffs’ merits contentions. Id. at 349-50. Courts are not simply applying a pleading standard;

instead a prospective class must be prepared to prove that there are in fact common questions of

law or fact. Id. at 350-51 (emphasis in original text). Because the purpose of Rule 23 is

efficiency, class certification under Rule 23 is appropriate only when a large number of plaintiffs

share similar potentially viable claims whose “truth or falsity” can be resolved one way or

another “in one stroke,” making a single suit more efficient than multiple ones Id. at 350.




                                                   3
Case 3:18-cv-00156-NJR Document 145 Filed 06/14/19 Page 4 of 13 Page ID #1247




       The Seventh Circuit, following the decision in Wal-Mart, has stated that to satisfy the

Rule 23(a)(2) prong, all class members’ claims must “share some question of law or fact that can

be answered all at once and that the single answer to that question will resolve a central issue in

all class members’ claims.” Jaime S. v. Milwaukee Public Schools, 668 F.3d 481, 497 (7th Cir.

2012); see also Suchanek v. Sturm Foods, Inc., 764 F.3d 750, 756 (7th Cir. 2014), quoting Wal-

Mart, 564 U.S. at 350 (“What matters to class certification is the capacity of a class wide

proceeding to generate common answers apt to drive the resolution of the litigation.”).

       For Eighth Amendment deliberate indifference claims, the Seventh Circuit has

recognized two categories: (1) isolated instances of indifference to a particular inmate’s needs,

or (2) claims of systemic deficiencies rendering the treatment constitutionally inadequate for all.

Phillips v. Sheriff of Cook County, 828 F.3d 541, 554 (7th Cir. 2016). In Phillips, current and

former detainees of Cook County Jail filed a putative class action claiming that the dental

treatment they received at the jail violated their rights under the Eighth and Fourteenth

Amendments. 828 F.3d at 543. The district court originally certified two classes of plaintiffs,

but then decertified one of the classes and subsequently determined the motion for injunctive

relief was moot. Id. The Seventh Circuit Court of Appeals upheld the class decertification based

on the “lack of a common issue of fact or law.” Id. at 543-44. This was based on a finding that

the claims at issue there were best characterized as claims of isolated instances of indifference to

a particular detainee’s medical needs. Id. at 554. Although dental treatment for all detainees

was at issue, the detainees each presented a different situation, involving different types of dental

issues, over different periods of time, involving different medical professionals and prison staff,

and concerning different alleged deficiencies in the treatment process. Id. at 555. The Seventh

Circuit Court was unwilling to agree that delay claims could be appropriate for a class



                                                  4
Case 3:18-cv-00156-NJR Document 145 Filed 06/14/19 Page 5 of 13 Page ID #1248




determination. Id. at 555-56. Because the assessment of a delay claim varies depending on each

individual’s circumstances, liability must be determined on an individual basis. Id. (“These

questions can only be answered by looking at the unique facts of each detainee’s case”).

         Similarly, in this matter as in Phillips, much of the Plaintiffs’ case focuses on delay of

treatment. The named Plaintiffs complain of delays in receiving hormone therapy, delays in

receiving gender-affirming clothing, etc.1 But, each alleged delay must be reviewed in the

context of the individual claims. Delay that is tolerable in one context may not be tolerable in

another. See Phillips, 828 F.3d at 554, quoting McGowan v. Hulick, 612 F.3d 636, 640 (7th Cir.

2010) (“We have previously held that when assessing deliberate indifference claims, a delay in

medical treatment ‘is not a factor that is either always, or never, significant. Instead, the length

of delay that is tolerable depends on the seriousness of the condition and the ease of providing

treatment.’”) As noted in a separately filed response, the delays at issue with these Plaintiffs

may not be sufficient alone to rise to the level of an Eighth Amendment violation. [d/e 143, pp.

10-11]. It is even more difficult to tell based on putative class members’ experiences. The

evidence cited in Plaintiffs’ motion and exhibits is very general, referencing “many” or “vast

majority” without specific factual bases or numbers. [d/e 124]. Yet, each patient is different,

and questions about the way hormones are administered or whether surgery is appropriate for a

given patient are fact-dependent and may not be answered in one fell swoop.

         This matter is distinguishable from that presented in Lacy v. Cook County, 897 F.3d 847

(7th Cir. 2018). There, the Seventh Circuit found that there was sufficient commonality for a

class of wheelchair-bound inmates to proceed. Id. at 865-66. The Court noted that the class

members shared a common physical impairment—one that was obvious (they were all confined


1
  As Defendants point out in their response to Plaintiffs’ motion for preliminary injunction, the named Plaintiffs all
receive hormone therapy and some gender-affirming clothing. [d/e 143, pp. 17-18].

                                                           5
Case 3:18-cv-00156-NJR Document 145 Filed 06/14/19 Page 6 of 13 Page ID #1249




in wheelchairs when attending court); they faced common physical barriers and noncompliant

bathroom facilities, and they sought common modifications in the form of mandatory policies for

assistance going up steep ramps and escorting them to ADA-compliant restrooms. Id. at 865-66.

By contrast, this case involves matters that are individualized and specific to each Plaintiff and

each putative class member. The circumstances presented here are deeply personal and not at all

obvious or easily fixed by bright-line rules.

       Plaintiffs contend that “[g]ender dysphoria is not a novel medical condition, nor its

treatment unknown or untested.” [d/e 124, p. 7]. Such an argument ignores the evolving nature

of gender dysphoria and potential treatments. “Gender identity” may be a “well-established

concept in medicine,” see Decl. of Ettner at d/e 124-1, p. 5, ¶ 13; but “Gender Dysphoria” has

not always been an established diagnosis. Plaintiffs’ proffered expert, Dr. Randi Ettner, provides

some historical background in her declaration, filed along with the Plaintiffs’ motion. [d/e 124-

1, pp. 5-9]. According to Dr. Ettner, the diagnosis of “Gender Identity Disorder” was

“introduced” by the American Psychiatric Association in 1980. [de 124-1, p. 5, ¶ 16]. That

diagnosis was later removed (in 2013) and replaced with Gender Dysphoria. [de 124-1, p. 5, ¶

17]. This was not simply a change in name, but the “new diagnostic term was based on

significant changes in the understanding of the condition of individuals whose birth-assigned sex

differs from their gender identity.” [de 124-1, p. 5, ¶ 17, emphasis in italics added]. Dr. Ettner

also states that “the medical research that supports the Gender Dysphoria diagnosis has evolved.”

[de 124-1, p. 7, ¶ 20].   This is echoed by IDOC 30(b)(6) representative, Dr. Puga, who testified:

“This is an evolving topic and evolving issue in our department.” [d/e 143-4, at dep. pp., 76-77].

At this point, it has not been clear that there is one right answer or correct manner of treatment

for gender dysphoria.



                                                 6
Case 3:18-cv-00156-NJR Document 145 Filed 06/14/19 Page 7 of 13 Page ID #1250




       An “illegal policy might provide the ‘glue’ necessary to litigate otherwise highly

individualized claims as a class.” Phillips, 828 F.3d at 551, quoting Jamie S v. Milwaukee

Public Schools., 668 F.3d 481, 498 (7th Cir. 2012). But, an illegal policy is different from

complaints of systemic failures. Jamie S., 668 F.3d at 498. Here, there is no illegal policy in

place. [See d/e 143]. Plaintiffs contend that the policy concerning sex reassignment surgery

amounts to a de facto rule of refusing to permit surgical treatment [d/e 124, p. 20]; however, as

noted previously by Defendants, it is neither medically nor legally established that surgery is a

necessary or effective treatment for gender dysphoria. [d/e 143, pp. 17-18, quoting Gibson v.

Collier, 920 F.3d 212, 222-23 (5th Cir. 2019)]. It is clear that there is no illegal policy in place

within IDOC. Plaintiffs’ complaints in this suit necessarily involve individualized

determinations that are not appropriate for class certification.

       B. Plaintiffs do not meet their burden with respect to the numerosity requirement.

       The Northern District of Illinois has stated: “Numerosity does not rest on any magic

number.” Arenson v. Whitehall Convalescent & Nursing Home, Inc., 164 F.R.D. 659, 663 (N.D.

Ill. Feb. 28, 1996). Numerosity cannot be established by relying solely on numbers, there must

also be some showing that the numbers estimated for the class would be backed by legitimate

claims. Marcial v. Coronet Ins. Co., 880 F.2d 954, 957 (7th Cir. 1989) (plaintiffs failed to prove

numerosity where they only speculated as to who would have legitimate claims against

defendant). Because Plaintiffs fail to establish that there are sufficient members with legitimate

claims, and for whom joinder would be impractical, Plaintiffs do not meet their burden with

respect to the numerosity requirement.

       IDOC tracks “Transgender Population Totals By Facility.” (See attached Exhibit 1, with

inmate names and numbers redacted for filing). As of March 28, 2019, IDOC identified a total



                                                  7
Case 3:18-cv-00156-NJR Document 145 Filed 06/14/19 Page 8 of 13 Page ID #1251




of 89 inmates who were confirmed to fall under the definition of “transgender,” and 26 inmates

who were identified as “pending.” (Ex. 1). This amounts to a total of 115 transgender inmates

in IDOC as of the end of March 2019. Seventy of those were receiving hormones. (Ex. 1). But,

this does not mean that 115 inmates would necessarily have claims to bring individual suits

related to their own treatment. A great number of the transgender inmates receive hormone

therapy (70), so it would only be the remaining inmates who could challenge a continuing denial

for prescription of hormones. Thus, this Court cannot presume that a number of 100+ inmates

necessarily means that joinder of suits would be impractical. Further, there is no indication on

the record that that many inmates would want to join in this suit particular suit.

        Based on the relief sought, and the particularities of each individual, it cannot be

presumed that numerosity is met here. Moreover, because these Plaintiffs seek only equitable

relief in this action, it could be possible that any Plaintiffs and/or class members could file

separate damages actions. Proceeding as a class here would not preclude separate actions. For

the reasons, explained here and elsewhere in this response, class certification is inappropriate.

        C. The class claims fail to meet the typicality requirement because the named
           Plaintiffs cannot show their claims share the essential characteristics of the
           group at large.

        The typicality requirement of Rule 23(a)(3) focuses on whether the named

representatives' claims have the same essential characteristics as the claims of the class at large.

It is not correct for Plaintiffs to argue that the typicality is “presumed also to be met” if the

commonality requirement is met. [d/e 124, p. 24]. Although the commonality and typicality

prongs tend to merge, they are still separate elements that must be met under Rule 23.

        “A plaintiff's claim is typical if it arises from the same event or practice or course of

conduct that gives rise to the claims of other class members and his or her claims are based on



                                                   8
Case 3:18-cv-00156-NJR Document 145 Filed 06/14/19 Page 9 of 13 Page ID #1252




the same legal theory.” Retired Chicago Police Ass'n v. City of Chicago, 7 F.3d 584, 596–97

(7th Cir. 1993); De La Fuente v. Stokely–Van Camp, Inc., 713 F.2d 225, 232 (7th Cir. 1983). In

other words, proof of the named plaintiffs’ claims must prove the claims of any other class

member. Id. “Even though some factual variations may not defeat typicality, the requirement is

meant to ensure that the named representative’s claims have the same essential characteristics as

the claims of the class at large.” Oshana, 472 F.3d at 514 (internal quotations omitted); see also

Arreola v. Godinez, 546 F.3d 788, 798 (7th Cir. 2008).

       These named Plaintiffs appear to have shared experiences; however, that does not mean

that their background or treatment within IDOC is typical of that of all IDOC prisoners. The

comparisons in the evidence submitted by Plaintiffs lack the type of specificity needed to

establish that these Plaintiffs have suffered experiences typical of the group at large. Plaintiffs

make only generalizations about putative class members, using terms like “many” or “vast

majority” without giving specific data to compare the typicality of their claims. [See, e.g., d/e

124, p. 40 & Ettner Decl. at d/e 124-1, p. 37, ¶ 126]. It cannot be assumed that every inmate

diagnosed with, or otherwise falling under the definition of, gender dysphoria wants to have sex

reassignment surgery or the other items sought by these Plaintiffs. Accordingly, Plaintiffs

cannot show that their claims are typical of the group at large.

       D. Plaintiffs fail to establish that the representative parties will fairly and
          adequately protect the interests of the class.

       Rule 23(a)(4) requires a showing that “the representative parties will fairly and

adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). In many cases, “the

typicality requirement “merges with the further requirement that the class representative ‘will

fairly and adequately protect the interests of the class.’” CE Design Ltd. v. King Architectural

Metals, Inc., 637 F.3d 721, 724 (7th Cir. 2011).


                                                   9
Case 3:18-cv-00156-NJR Document 145 Filed 06/14/19 Page 10 of 13 Page ID #1253




          This suit presently involves five named Plaintiffs who were born biologically male but

 identify as female. Based on the declarations, complaint, and motions filed on their behalf, the

 named Plaintiffs all appear to want the same or similar relief. As Defendants addressed in their

 response to Plaintiffs’ motion for preliminary injunction, they are actually barred by the Eleventh

 Amendment and Prison Litigation Reform Act from seeking much of the relief they request. [d/e

 143, pp. 14-19].

          It is logical that these five Plaintiffs could proceed as a group; however, they do not

 represent the views of all other potential class members. The named Plaintiffs are compared to

 each other—not to other putative class members. This ignores a wide range of variation. They

 completely disregard and have no named representative who was born female but identifies as

 male. They have presented no putative class member who has gender dysphoria but chooses not

 to receive hormone treatment. Absent a representative with a differing viewpoint, they cannot

 fairly and adequately represent those interests. This means that these particular representatives

 cannot adequately protect the interests of “all prisoners in the custody of IDOC who have

 requested from IDOC evaluation [or] treatment for gender dysphoria” as they wish to define the

 class.

          For these reasons, Plaintiffs fail to meet the prerequisites mandated by Rule 23(a).

  II.     There is no action or refusal to act that warrants the imposition of a class, nor is
          there adequate basis for class-wide relief, pursuant to Rule 23(b)(2).

          A case may be certified as a class action for equitable relief under rule 23(b)(2) where

 “the party opposing the class has acted or refused to act on grounds that apply generally to the

 class, so that final injunctive relief or corresponding declaratory relief is appropriate respecting

 the class as a whole.” Fed. R. Civ. P. 23(b)(2). Defendants have already argued that there is no

 basis for injunctive relief, because there is no unlawful act by these Defendants. [d/e 143].


                                                   10
Case 3:18-cv-00156-NJR Document 145 Filed 06/14/19 Page 11 of 13 Page ID #1254




         Yet, there is an additional component to this analysis. Because the injunctive relief

 sought must be final to the whole class, there can be no variation in any injunction called for to

 the class. As the Supreme Court explained:

                 claims for individualized relief . . . do not satisfy the Rule. The
                 key to the (b)(2) class is the indivisible nature of the injunctive or
                 declaratory remedy warranted—the notion that the conduct is such
                 that it can be enjoined or declared unlawful only as to all of the
                 class members or as to none of them. In other words, Rule
                 23(b)(2) applies only when a single injunction or declaratory
                 judgment would provide relief to each member of the class. It
                 does not authorize class certification when each individual class
                 member would be entitled to a different injunction or declaratory
                 judgment against the defendant.

 Wal-Mart Stores, Inc., 564 U.S. at 360-61 (emphasis in original, internal quotation and citation

 omitted).

         In their complaint, Plaintiffs have sought general injunctive relief. This has been

 expressed a little more in-depth through Plaintiffs’ motion for preliminary injunction. [d/e 123].

 However, there is still nothing specific that could be imposed that would provide relief to each

 member of the class—nothing that could provide relief to “all of the class members or as to none

 of them.” See, supra. This results, in part, from the individualized nature of each claim that

 could be presented; but also because of the necessarily individualized relief that should be given

 to any individual patient. In asking for generic, one-size-fits-all relief, Plaintiffs ignore the

 obvious fact that difficult medical decisions cannot be made in such a manner without greater

 risk of harming any one patient.

         Under controlling law, Plaintiffs’ claims are not amenable to class-wide injunctive relief.

 For these reasons, these named Plaintiffs cannot represent a class for injunctive relief.




                                                   11
Case 3:18-cv-00156-NJR Document 145 Filed 06/14/19 Page 12 of 13 Page ID #1255




                                            Conclusion

         In summary, Plaintiffs fail to meet the requirements for a class action under Rule 23.

 Plaintiffs do not meet the four prerequisites listed under Rule 23(a). There is no commonality in

 this case, because it necessarily requires individualized assessment. There is also insufficient

 evidence of numerosity, typicality, and commonality. Moreover, this is not the type of action

 contemplated as a class under Rule 23(b)(2).

         WHEREFORE, Defendants respectfully request that this Court deny Plaintiffs’ motion

 for class certification.

                                                      Respectfully submitted,
                                                      ROB JEFFREYS, MELVIN HINTON, and
                                                      STEVE MEEKS,
                                                              Defendants,
 Christopher Higgerson, #6256085
 Lisa A. Cook, #6298233                               KWAME RAOUL, Attorney General
 Assistant Attorney General                           State of Illinois
 500 South Second Street
 Springfield, Illinois 62701                                  Attorney for Defendants,
 (217) 557-0261 Phone
 (217) 524-5091 Fax                                   By: s/Lisa A. Cook
 Email: lcook@atg.state.il.us                                Lisa A. Cook




                                                 12
Case 3:18-cv-00156-NJR Document 145 Filed 06/14/19 Page 13 of 13 Page ID #1256




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST. LOUIS DIVISION
 JANIAH MONROE, MARILYN MELENDEZ,              )
 EBONY STAMPS, LYDIA HELENA VISION,            )
 SORA KUYKENDALL, and SASHA REED,              )
                                               )
                Plaintiffs,                    )
                                               )
        - vs-                                  )          No. 18-156-NJR-MAB
                                               )
 MELVIN HINTON, ROB JEFFREYS,                  )
 and STEVE MEEKS,                              )
                                               )
                Defendants.                    )

                                      CERTIFICATE OF SERVICE

        I hereby certify that on June 14, 2019, the foregoing document, Defendants’ Response
 to Plaintiffs’ Motion for Class Certification, was electronically filed with the Clerk of the
 Court using the CM/ECF system which will send notification of such filing to the following:

                John A. Knight              jknight@aclu.il.org
                Catherine L. Fitzpatrick    cfitzpatrick@kirkland.com
                Erica B. Zolner             ezolner@kirkland.com
                Ghirlandi Guidetti          gguidetti@aclu.il.org
                Megan M. New                mnew@kirkland.com
                Sydney L. Schneider         Sydney.schneider@kirkland.com
                Jordan M. Heinz             jheinz@kirkland.com
                Cameron N. Custard          cameron.custard@kirkland.com
                Sarah Jane Hunt             sarahjane@tkennedylaw.com
                Thomas E. Kennedy, III      tkennedy@tkennedylaw.com
                Brent P. Ray                brent.ray@kirkland.com
                Samantha G. Rose            sam.rose@kirkland.com
                Austin B. Stephenson        austin.stephenson@kirkland.com
                Carolyn M. Wald             cwald@aclu-il.org

                                                   s/ Lisa A. Cook
                                                   Lisa A. Cook, #6298233
                                                   Assistant Attorney General
                                                   Office of the Attorney General
                                                   500 South Second Street
                                                   Springfield, Illinois 62701
                                                   (217) 557-0261 Phone
                                                   (217) 524-5091 Fax
                                                   Email: lcook@atg.state.il.us


                                              13
